936 F.2d 582
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Wasim AZIZ, Plaintiff-Appellant,v.W. DANOS, D. Gehm, and J. Mohr, Defendants-Appellees.
No. 90-1380.
United States Court of Appeals, Tenth Circuit.
June 13, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.


1
ORDER AND JUDGMENT*


2
JOHN P. MOORE, Circuit Court.


3
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.  We conclude the district court correctly dismissed this case with prejudice as factually frivolous.  Neitzke v. Williams, 490 U.S. 319, 325 (1989);  Henriksen v. Bentley, 644 F.2d 852, 854 (10th Cir.1981).


4
AFFIRMED.


5
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3